 



ASSET PURCHASE AGREEMENT

 

This ASSET PURCHASE AGREEMENT (this “Agreement”), dated as of the 20th day of
May, 2019, is by and among Echo Environmental, LLC, a Texas limited liability
company, (“Echo”), Echo’s wholly owned subsidiary, ITAD USA, LLC, a Delaware
limited liability company (“ITAD”) (Echo and ITAD are individually referred to
as “Seller” and collectively referred to herein as “Sellers”), and Corrent
Resources, LLC, a Delaware limited liability company (“Buyer”).

 

RECITALS

 

A. Sellers operate a business (the “Business”) at 2101 W. Belt Line Road,
Carrollton, Texas (the “Belt Line Location”) and at 2029-2035 McKenzie Drive,
Suite 100, Carrollton TX 75006 (the “McKenzie Location”) (the Belt Line Location
and McKenzie Location are collectively referred to as the “Locations”).

 

B. Sellers desire to sell to Buyer the Acquired Assets (as defined herein), and
Buyer desires to purchase the Acquired Assets and assume the Assumed Liabilities
(as defined herein) from Sellers, all on the terms and subject to the conditions
set forth herein.

 

NOW THEREFORE, for and in consideration of the premises, the mutual
representations, warranties and covenants contained in this Agreement, and other
good and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereby agree as follows:

 

AGREEMENT

 

ARTICLE I. DEFINITIONS

 

Section 1.1. Definitions. For purposes of this Agreement, the terms set forth in
Annex A to this Agreement have the respective meanings set forth in Annex A to
this Agreement. Other terms are defined in the text of this Agreement.

 

ARTICLE II. PURCHASE AND SALE OF THE ASSETS; PURCHASE PRICE; CLOSING

 

Section 2.1. Purchase and Sale of the Acquired Assets. On the terms and subject
to the conditions set forth in this Agreement, at the Closing, Sellers will
sell, convey, transfer, assign and deliver to Buyer, and Buyer will purchase and
acquire from Sellers, all of Sellers’ right, title and interests in, to and
under the Acquired Assets, free and clear of all Liens, other than Permitted
Liens, in exchange for the Purchase Price.

 

Section 2.2. Excluded Assets. Notwithstanding anything in this Agreement to the
contrary, Buyer does not purchase pursuant to this Agreement or any of the
transactions contemplated hereby Sellers’ right, title or interest in, to or
under any Excluded Asset.

 

   

   

 

Section 2.3. Assumed Liabilities. At the Closing, Buyer will assume the Assumed
Liabilities and thereafter pay, perform and discharge the Assumed Liabilities
when due. Other than the Assumed Liabilities, Buyer shall not assume, and Seller
shall retain, any liabilities or obligations of Seller of any kind, whether
known or unknown, contingent, matured or otherwise, whether currently existing
or hereinafter created, including but not limited to, any liabilities of the
Sellers arising out of (i) any actions, transactions or omissions occurring
prior to the Closing Date, (ii) the operation or ownership of the Acquired
Assets prior to the Closing Date or the operation of Sellers’ business prior to
or subsequent to the Closing Date, or (iii) the sale of the Acquired Assets to
the Buyer (the “Excluded Liabilities”).

 

Section 2.4. Prorations. Rent, utilities and ad valorem and property taxes
relating to the Locations and/or the Acquired Assets will be prorated between
Buyer and Sellers as of the Closing, as determined in good faith by the parties
within 90 days following the Closing. After such determination, the parties will
make applicable payments to one another with respect to amounts owed.

 

Section 2.5. Purchase Price; Closing Date Payments. The aggregate purchase price
to be paid by Buyer to Sellers for the Purchased Assets (the “Purchase Price”)
will be: (a) the Base Consideration, and (b) the assumption of the Assumed
Liabilities. At the Closing, Buyer will pay the Base Consideration (the “Closing
Payment”) by wire transfer of immediately available funds to the bank
account(s), and in accordance with the instructions, designated in writing by
Sellers prior to the Closing Date.

 

Section 2.6. Closing. The closing of the purchase and sale of the Acquired
Assets and the assumption of the Assumed Liabilities provided for in this
Agreement (the “Closing”) will take place by the exchange of electronic
signatures and wire transfer of immediately available funds at a mutually agreed
location, date and time no later than May 15, 2019. The date on which the
Closing occurs is referred to as the “Closing Date.” For accounting purposes,
the Closing will be effective at 12:01 a.m. on the Closing Date. All documents
delivered and actions taken at the Closing will be deemed to have been delivered
or taken simultaneously.

 

Section 2.7. Closing Deliverables.

 

(a) Closing Deliverables by Sellers. At the Closing, Sellers will deliver, or
cause to be delivered, to Buyer:

 

(i) counterpart signatures to the Ancillary Agreements, duly executed by the
Sellers who are a party thereto;

 

(ii) consent from each applicable landlord or other counterparty to the
assignment to Buyer of the Leases and Assigned Contracts (as required), in such
form as is acceptable to Buyer;

 

(iii) a copy of the resolutions of the managers and members of Sellers
evidencing the approval of this Agreement and the other documents to be executed
in connection herewith; and

 

ASSET PURCHASE AGREEMENT - Page 2 

 

 

(iv) such other documents or instruments as may be necessary or appropriate to
effect the consummation of the transactions contemplated hereby.

 

(b) Closing Deliverables by Buyer. At the Closing, Buyer will deliver, or cause
to be delivered, to Sellers:

 

(i) the Closing Payment;

 

(ii) counterpart signatures to the Ancillary Agreements to which Buyer is a
party, duly executed by Buyer; and

 

(iii) such other documents or instruments as may be necessary or appropriate to
effect the consummation of the transactions contemplated hereby.

 

Section 2.8. Allocation Schedule. As soon as practicable following the Closing,
Sellers will deliver an allocation of the Purchase Price (plus other relevant
items) to Buyer in accordance with Code Section 1060 and the treasury
regulations thereunder (and any similar provision of state or local, as
appropriate). If Buyer notifies any Seller in writing that Buyer objects to one
or more items reflected in such allocation schedule, Sellers and Buyer shall
negotiate in good faith to resolve such dispute; provided, however, that if
Sellers and Buyer are unable to resolve any dispute with respect to the
allocation schedule within fifteen (15) days following the date such was
delivered to Buyer, such dispute shall be resolved by an independent accountant
selected by Buyer and Sellers. The independent accountant’s determination shall
be final and conclusive, and the cost of the independent accountant’s fees shall
be divided equally between Buyer, on the one hand, and Sellers. If Buyer and
Sellers are unable to agree on a single independent accountant, then Buyer shall
select and pay for an independent accountant, and Sellers shall select and pay
for an independent accountant. If the two independent accountants agree, then
their determination shall be final and conclusive. If the two independent
accountants are unable to agree, then they shall select a third independent
accountant, and the determination of two of the three independent accountants
shall be final and conclusive. The cost of the third independent account shall
be divided equally between Buyer and Sellers. Buyer and Sellers shall report,
act and file all tax returns in all respects and for all purposes consistent
with the final allocation. Neither Buyer nor Sellers shall take any position
(whether in audits, tax returns or otherwise) that is inconsistent with such
allocation unless required to do so by applicable Law.

 

ARTICLE III. REPRESENTATIONS AND WARRANTIES

 

Except as set forth below, each party hereby represents and warrants to the
other party that all of the following representations and warranties set forth
in this Article III are true and correct as of the date of this Agreement and at
the time of the Closing.

 

Section 3.1. Organization; Authority; Enforceability. Such party is duly
organized, validly existing and in good standing under the laws of the State of
its formation or organization, as applicable. Such party has the requisite
corporate or limited liability company power and authority to execute, deliver
and perform this Agreement and each Ancillary Agreement to which it will be a
party and to consummate the transactions contemplated hereby and thereby. This
Agreement, and upon execution of any Ancillary Agreement to which it will be a
party, constitutes the legal, valid and binding agreement of such party,
enforceable against such party in accordance with its terms, except as such
enforceability may be limited by applicable bankruptcy, reorganization,
insolvency, moratorium or other similar Laws affecting creditors’ rights
generally from time to time in effect, applicable equitable principles and the
availability of equitable remedies.

 

ASSET PURCHASE AGREEMENT - Page 3 

 

 

Section 3.2. No Conflicts. The execution, delivery and performance of this
Agreement by such party, and any Ancillary Agreement to which it will be a
party, and the consummation by such party of the transactions contemplated
hereby and thereby will not (a) conflict with or result in a violation or breach
of, or default under, any provision of the articles of organization, operating
agreement or other organizational documents of such party; (b) conflict with or
result in a violation or breach of any provision of any Law or Governmental
order applicable to such party or the Acquired Assets; (c) result in the breach
of any of the terms or conditions of, or constitute (with or without notice or
lapse of time or both) a default under or an event which would give rise to any
right of notice, modification, acceleration, payment, cancellation or
termination under, or in any manner release any party thereto from any
obligation under, or otherwise affect any rights of Seller under, any Lease; or
(d) result in the creation or imposition of any Lien other than Permitted Liens
on the Acquired Assets. No consent, approval, permit, Governmental Authority
order, declaration or filing with, or notice to, any Governmental Authority or
other third party is required by or with respect to such party in connection
with the execution and delivery of this Agreement or any of the other Ancillary
Agreements to which it is a party and the consummation of the transactions
contemplated hereby and thereby.

 

Section 3.3. Assets. Sellers represent and warrant to Buyer that Sellers have
good and marketable title to, or in the case of any property held or used under
any lease or other agreement or contract, a valid and enforceable right to use,
the Acquired Assets, free and clear of any Liens, other than Permitted Liens.

 

Section 3.4. Leases. Sellers have delivered to Buyer a true and complete copy of
each Lease. With respect to the real property subject to each such Lease, Seller
enjoys peaceful and undisturbed possession of the same, and Seller has not
subleased, assigned or otherwise granted to any Person the right to use or
occupy such real property or any portion thereof except for that certain
Sublease Agreement executed by and between Echo and LBJ Metals, LLC on October
30, 2018 regarding the McKenzie Lease. Sellers have not received any written
notice of (i) material violations of building codes and/or zoning ordinances or
other governmental or regulatory Laws affecting such real property, (ii)
existing, pending or threatened condemnation proceedings affecting such real
property, or (iii) existing, pending or threatened zoning, building code or
other moratorium proceedings, or similar matters affecting such real property.
Such real property has not been damaged or destroyed, in part or in whole, by
fire or other casualty. Seller has not received any notice from any insurance
company or board of fire underwriters of any defects or inadequacies that could
adversely affect the insurability of such real property or requesting the
performance of any material work or alteration with respect to such real
property. The real property is in compliance in all material respects with all
applicable building, zoning and health and safety Laws. To Sellers’ knowledge,
no fact or condition exists that could reasonably be anticipated to result in
the termination or impairment of presently available access to any portion of
such real property from adjoining public or private streets or ways or in the
discontinuation of presently available and otherwise necessary sewer, water,
electric, gas, telephone or other utilities or services. There are no special,
general or other assessments pending against Sellers or affecting such real
property that would be payable by the lessee thereof. Seller has not entered
into any brokerage arrangement with respect to any real property.

 

ASSET PURCHASE AGREEMENT - Page 4 

 

 

Section 3.5. Legal Proceedings; Compliance. Sellers represent and warrant to
Buyer as set forth herein: There are no Actions pending or, to Sellers’
knowledge, threatened against or by any Seller (a) relating to or affecting the
Acquired Assets or the Assumed Liabilities; or (b) that challenge or seek to
prevent, enjoin or otherwise delay the transactions contemplated by this
Agreement. To Sellers’ knowledge, no event has occurred or circumstances exist
that may give rise to, or serve as a basis for, any such Action. There are no
outstanding Governmental Authority orders and no unsatisfied judgments,
penalties or awards against, relating to or affecting the Acquired Assets. No
event has occurred or circumstances exist that may constitute or result in (with
or without notice or lapse of time) a violation of any Governmental Authority
order. Sellers have complied, and are now complying, in all material respects
with applicable Law related to the ownership and use of the Acquired Assets.
Sellers have not received notice of any violation of any Law by any Seller
related to the ownership and use of the Acquired Assets.

 

Section 3.6. Permits. Sellers represent and warrant to Buyer as set forth
herein: All permits required for Sellers related to the ownership and use of the
Acquired Assets (including the real property) have been obtained by Seller and
are valid and in full force and effect. All fees and charges with respect to
such permits have been paid in full. Sellers have complied, and are now
complying, in all material respects with all permits. No event has occurred
that, with or without notice or lapse of time or both, would reasonably be
expected to result in the revocation, suspension, lapse or limitation of any
permit. Complete and correct copies of such permits have previously been
delivered to Buyer

 

Section 3.7. Employees. Sellers represent and warrant to Buyer as set forth
herein:

 

(a) Sellers have provided or made available to Buyer prior to the execution of
this Agreement a list of Sellers’ employees who provide services and are solely
dedicated to the use of the Acquired Assets (each, an “Employee” and,
collectively, the “Employees”) and such Employees’ personnel records. As of the
date hereof, all compensation, including wages, commissions and bonuses payable
to the Employees for services performed on or prior to the date hereof have been
paid in full and there are no outstanding agreements, understandings or
commitments of Seller with respect to any compensation, commissions or bonuses.
All of the Employees are employed on an “at-will” basis and their employment can
be terminated at any time for any lawful reason without any amounts being owed
to such individual other than as required under applicable Law. No current
Employee has given notice of his or her intent to terminate such employment and
(y) no notice of termination has been given to any Employee by Seller.

 

(b) Sellers have made available to Buyer or Buyer’s legal or financial advisor
copies of all material employee manuals, handbooks and policy statements
relating to the employment of the current Employees in effect as of the date of
this Agreement, as well as all employee benefit plans, programs and policies.

 

ASSET PURCHASE AGREEMENT - Page 5 

 

 

(c) As of the date of this Agreement, Sellers are and have been in material
compliance with all applicable Laws relating to employment or employment
practices, including all such applicable Laws relating to wages, hours,
collective bargaining and labor relations, classification of independent
contractors and employees (e.g., independent contractor vs. employee and
salaried/exempt vs. hourly/non-exempt), equal opportunity, discrimination,
retaliation, civil rights, employment and reemployment rights of members of the
uniformed services, employee leave, the federal Occupational Safety and Health
Act of 1970 and all applicable occupational safety and health laws under
federal, state, and local laws, all applicable federal laws and regulations
pertaining to immigration and employment eligibility, unemployment insurance,
data privacy, workers compensation, and the collection and payment of
withholding and/or social security Taxes and any other employment Tax. Sellers
have no knowledge of any prior violation of any such Laws and, to Sellers’
knowledge, no action, suit, claim, administrative action, citation,
investigation or other proceeding is pending or threatened alleging any such
violation of Laws with respect to the Employees or former employees of Sellers.

 

(d) Sellers shall be solely responsible, and Buyer shall have no obligations
whatsoever for any compensation or other amounts payable to any current or
former employee, partner, equityholder, member, unitholder, shareholder,
officer, director, independent contractor or consultant of the Sellers,
including, without limitation, hourly pay, commission, bonus, salary, accrued
vacation, accrued compensatory time, accrued paid-time-off, fringe, pension or
profit sharing benefits or severance pay for any period prior to the Closing
Date.

 

(e) No Employee is subject to any restrictive covenant or any other obligation
for the benefit of any third party or is subject to any court order, that in any
way adversely affects or could reasonably be expected to affect in any material
respect (i) the performance of such individual’s duties for Sellers, or (ii) the
ability of any Seller to conduct its business. Sellers have not extended to any
of its employees any loans or credit that will be outstanding after Closing.

 

(f) Sellers have not been and are not currently a party to, nor has been or is
otherwise bound by, any consent decree with, or citation by, any Governmental
Authority relating to employees or employment practices. There are no current
U.S. Department of Labor, National Labor Relations Board, Office of Federal
Contract Compliance Programs, Equal Employment Opportunity Commission or other
Governmental Authority conciliation agreements, noncompliance findings or, to
the knowledge of Sellers, audits pending or in effect with respect to any Seller
or its Employees.

 

Section 3.8. Taxes. Sellers represent and warrant to Buyer as set forth herein:

 

(a) All Tax Returns required to be filed by any Seller for any period prior to
Closing have been, or will be, timely filed. Such Tax Returns are, or will be,
true, complete and correct in all material respects. All Taxes due and owing by
any Seller (whether or not shown on any Tax Return) have been, or will be,
timely paid.

 

(b) Sellers have withheld and paid each Tax required to have been withheld and
paid in connection with amounts paid or owing to any of employees, independent
contractors, creditors, customers, shareholders or other party providing
services to Sellers, and complied with all information reporting and backup
withholding provisions of applicable Law.

 

ASSET PURCHASE AGREEMENT - Page 6 

 

 

(c) No extensions or waivers of statutes of limitations have been given or
requested with respect to any Taxes of Sellers.

 

(d) All deficiencies asserted, or assessments made, against Sellers as a result
of any examinations by any taxing authority have been fully paid.

 

(e) There are no Liens for Taxes upon any of the Acquired Assets nor, to
Seller’s knowledge, is any taxing authority in the process of imposing any Lien
for Taxes on any of the Acquired Assets (other than for current Taxes not yet
due and payable).

 

Section 3.9. Inventory and Receivables. Sellers represent and warrant to Buyer
as set forth herein: The inventory included in the Acquired Assets is saleable
in the ordinary course of business except to the extent written down or reserved
against in the Sellers’ financial statements provided to Buyer. The accounts
receivable included in the Acquired Assets (i) arose from bona fide transactions
in the ordinary course of business and are payable on ordinary trade terms, (ii)
are legal, valid and binding obligations of the respective debtors enforceable
in accordance with their terms, (iii) are not subject to any set off,
counterclaim or other defense and (iv) do not represent obligations which are
conditional on an occurrence or event, or the absence of an occurrence or event.
The accounts payable and accruals of Sellers have arisen in bona fide
arm’s-length transactions in the ordinary course of business, and Sellers have
been paying accounts payable as and when due. There are no unpaid invoices or
bills representing amounts alleged to be owed by Sellers, or other alleged
obligations of Sellers, which Sellers have disputed or determined to dispute or
refuse to pay.

 

Section 3.10 Benefit Plans.

 

(a) Sellers represent and warrant to Buyer as set forth herein: Sellers have
provided or made available to Buyer prior to the execution of this Agreement
true, correct and complete copies of, and all material information regarding,
(i) any employee benefit plans, (ii) any loan to any employee, officer or
director and any equity option, equity purchase, phantom equity, equity
appreciation right, supplemental retirement, severance, sabbatical, medical,
dental, vision care, disability, employee relocation, cafeteria benefit (Code
Section 125) or dependent care, life insurance or accident insurance plans,
programs or arrangements, (iii) any bonus, pension, profit sharing, savings,
deferred compensation or incentive plans, programs or arrangements, (iv) any
other fringe or employee benefit plan, program or arrangement or (v) any
employment or executive compensation or severance agreement. The Sellers are not
in default under, and are in compliance with, all of the foregoing.

 

(b) To the extent permitted by the applicable insurers, the Employees may
continue their pre-closing medical, dental, vision and life-insurance coverages
offered by Sellers until the expiration of such policies on or about December
31, 2019. Buyer will reimburse to Sellers the cost of these continued coverages
in such manner as mutually agreed by Buyer and Sellers.

 

ASSET PURCHASE AGREEMENT - Page 7 

 

 

Section 3.11. Financial Statements. Sellers represent and warrant to Buyer as
set forth herein: Sellers have delivered to Buyer copies of the Echo and ITAD’S
consolidated financial statements (balance sheet, statement of operations,
statement of cash flows and changes in stockholders’ equity) as at, and for the
12-month periods ended December 31, 2017 and 2018 and as at, and for the 2-month
period ended February 28, 2018 (collectively, the “Company Financial
Statements”). The Company Financial Statements comply as to form with applicable
accounting requirements as of their respective dates, and were prepared from the
books and records of the Companies in accordance with generally accepted
accounting principles in the United States (“GAAP”) applied on a consistent
basis throughout the periods indicated and with each other (except as may be
indicated in the notes thereto). The Company Financial Statements fairly present
the consolidated financial condition and operating results of Echo and ITAD as
of the dates, and for the periods, indicated therein, in all material respects.

 

Section 3.12. Insurance.

 

(a) Sellers represent and warrant to Buyer as set forth herein: All insurance
policies, fidelity bonds and other forms of insurance maintained by or which
cover the Acquired Assets (the “Asset Policies”) have been provided or made
available to the Buyer prior to the execution of this Agreement. Such policies
(i) are in full force and effect, (ii) are in amounts and have coverages that
are reasonable and customary for companies engaged in similar businesses and
operations and having similar assets and properties as that of the Sellers and
(iii) are in amounts and have coverages as required by any of the Sellers’
Contracts and applicable law. There is no default under any such policies and no
event has occurred, including the failure by the Sellers to give any notice or
information or present a claim in a timely fashion or the delivery of any
inaccurate or erroneous notice or information, which limits or impairs the
rights of the Companies under any of the insurance policies. All premiums due
with respect to such policies have been paid, and excluding insurance policies
that have expired and been replaced in the ordinary course of business, no
insurance policy held by the Sellers or applicable to their business, assets or
employees has been canceled within the two (2) years prior to the date hereof.
Sellers have not received (i) any notice of cancellation of any such policy,
refusal or denial of coverage, increase of premiums or failure to renew
thereunder, (ii) any notice that any issuer of any such policy has filed for
protection under applicable bankruptcy laws or is otherwise in the process of
liquidating or has been liquidated, or (iii) any other indication that any such
policy is no longer in full force or effect or that the issuer thereof is no
longer willing or able to perform its obligations thereunder. No letters of
credit have been posted and no cash has been restricted to support any reserves
for insurance.

 

(b) To the extent permitted by Sellers’ insurers, Sellers will continue to
insure the Acquired Assets under Sellers’ existing property & casualty policies
until the expiration of such policies in or about the fourth quarter of 2019.
Buyer will reimburse to Sellers the cost of these continued coverages in such
manner as mutually agreed by Buyer and Sellers.

 

Section 3.13. Intellectual Property Rights. Sellers represent and warrant to
Buyer as set forth herein:

 

(a) Sellers have provided or made available to the Buyer prior to the execution
of this Agreement a complete and correct listing of (i) all (a) trademarks,
service marks, logos, trade dress and trade names or other source-identifying
designations or devices, (b) copyrights, works of authorship and design rights,
whether registered or unregistered, and pending applications to register the
same, (c) Internet domain names and registrations thereof, and (d) other
intellectual property (collectively, “Intellectual Property”) that is used or
proposed to be used with respect to, or otherwise embodied by the operation,
products, process, methods, materials, or services of, the Business, Echo or
ITAD, which also includes all confidential ideas, trade secrets, know-how,
works-in-progress, concepts, methods, processes, inventions, invention
disclosures, formulae, reports, data, customer lists, mailing lists, business
plans or other proprietary information (together with the Intellectual Property,
the “Company IP”), and (ii) all contracts under which either Echo or ITAD is
licensed or otherwise uses or is permitted to use any Intellectual Property with
respect to its business. All of the Company IP is subsisting, valid, and
enforceable.

 

ASSET PURCHASE AGREEMENT - Page 8 

 

 

(b) Neither Echo nor ITAD, nor the conduct of the Business, infringes,
misappropriates or otherwise violates the intellectual property rights of any
third party and there has been no assertion of any claim of the foregoing or
challenging the ownership, validity, or enforceability of any Intellectual
Property owned, licensed, or used by either Echo or ITAD. Sellers are not aware
of any facts indicating a possibility of the foregoing.

 

(c) Each of Echo and ITAD: (i) owns and possesses the entire and exclusive
right, title and interest in and to all Company IP, free and clear of any liens,
claims and encumbrances; or (ii) has been granted sufficient rights pursuant to
a written contract in and to any Intellectual Property not owned by Echo or ITAD
that is necessary to conduct the Business. Echo and ITAD have taken all
necessary actions to maintain and protect the Company IP, and no loss or
expiration of any Company IP is threatened, pending or reasonably foreseeable.

 

Section 3.14. Books and Records. Sellers represent and warrant to Buyer as set
forth herein: The books and records and other similar records of Echo and ITAD
have been provided or made available to the Buyer prior to the execution of this
Agreement. Such books and records of (i) are complete and correct in all
material respects, (ii) accurately and fairly reflect, in reasonable detail, the
transactions of, acquisitions and disposition of the assets by and incurrence of
liabilities by Echo and ITAD, and (iii) have been maintained in accordance with
good business practice and in accordance with all applicable laws and the
requirements of all applicable contracts.

 

Section 3.15. No Undisclosed Liabilities. Sellers represent and warrant to Buyer
as set forth herein: To the Sellers’ knowledge, there are no liabilities of,
relating to or affecting Echo or ITAD or any of their respective assets or
properties, other than (i) current liabilities incurred in the ordinary course
of business consistent with past practice since February 28, 2019 and in
accordance with the provisions of this Agreement, and (ii) liabilities which are
adequately reflected, reserved for or disclosed in the Financial Statements. For
purposes of this Agreement, “ordinary course” liabilities include only
liabilities incurred in the normal course of the business of Echo and ITAD,
consistent with past practice and amounts, and do not include liabilities
arising from the breach of or default under any contract or the violation of any
law, order or permit.

 

Section 3.16. Contracts. Sellers represent and warrant to Buyer as set forth
herein: The standard customer contracts, together with the terms and conditions
thereto, all of which have been entered into in the ordinary course of business,
and the vendor and other contracts, have been provided or made available to the
Buyer prior to the execution of this Agreement and represent all of the of the
agreements, licenses, contracts or other commitments of any nature, whether
written or oral, to which either Echo or ITAD is a party or by which it is bound
relating to the Business (the “Company Contracts”). Each Company Contract is a
legal, valid, binding and enforceable obligation of Echo or ITAD and the other
party thereto and is in full force and effect.

 

ASSET PURCHASE AGREEMENT - Page 9 

 

 

Section 3.17. Customers and Suppliers. Sellers represent and warrant to Buyer as
set forth herein: Prior to the execution of this Agreement, Seller has provided
or made available to the Buyer a true, correct and complete list (with name and
address) of all customers of Echo and/or ITAD for such periods of time as
requested by Buyer, together with the purchases made, and a true, correct and
complete list of all suppliers. To Seller’s actual knowledge, (a) no customer or
supplier so listed has indicated within the past twelve (12) months that it will
stop or decrease the rate of its transactions, or otherwise change its business
relationship, with Echo or ITAD, and (b) no fact, occurrence, situation or
circumstance exists with respect to any supplier, independent contractor or
customer that would have a material adverse effect upon the assets, properties,
business, financial condition or operations of either Echo or ITAD. The
companies have not offered to any person, and, to the knowledge of the Seller,
no person is entitled to claim, any cash discount, profit participation, stock
adjustment or other rebate or premium in connection with or on account of the
purchase or sale of products or services of the companies.

 

ARTICLE IV. COVENANTS

 

Section 4.1. Employee Matters. Prior to the Closing Date, Buyer may, but shall
not be required to, offer employment, effective as of 12:01 a.m., Central time
on the Closing Date (the “Transfer Date”), to all Employees. All such Employees
shall be terminated by Sellers immediately prior thereto. All Employees who
accept such employment are herein referred to as the “Hired Employees.” Sellers
shall be responsible for any obligations under the WARN Act related to the
Employees, and any similar obligations under state or local Laws, arising on or
prior to the Closing Date. Buyer shall be responsible for any obligations under
the WARN Act related to the Employees, and any similar obligations under state
or local Laws, arising after the Closing Date.

 

Section 4.2. Operations. From the date hereof until Closing, Sellers shall
operate their business and the Acquired Assets in the ordinary course of
business, shall maintain the Acquired Assets and real property in the same
condition and repair as of the date hereof (ordinary wear and tear excepted) and
shall not transfer or dispose, or permit any Lien to be placed upon, any
Acquired Asset.

 

Section 4.3. Access. From the date hereof until the Closing, Sellers shall
afford Buyer and its representatives full and free access to and the right to
inspect the Acquired Assets. Sellers shall (i) permit Buyer and its
representatives to make copies at the Buyer’s sole expense of all such
contracts, permits, books and records and other existing documents and data that
relate to the Acquired Assets as the Buyer may reasonably request; (ii) furnish
Buyer with such additional data and information relating to the Acquired Assets
as the Buyer may reasonably request; (iii) permit Buyer and its representatives
to talk with, ask questions of, and interview, prospective Employees and
contractors; and (iv) otherwise cooperate and assist, to the extent reasonably
requested by the Buyer, with the Buyer’s investigation of the properties, assets
and financial condition related to the Acquired Assets or business and with
prospective Employees. Buyer shall have the right to have the real property,
systems and tangible personal property inspected by Buyer and its
representatives, at the Buyer’s sole cost and expense, for purposes of
determining the physical condition and legal characteristics of the real
property, systems and tangible personal property as the Buyer deems appropriate.
Any such inspection shall be scheduled upon reasonable advance notice to the
Sellers. In the event subsurface testing, any testing involving the taking of
samples or other physically destructive or invasive testing is recommended by
any of the Buyer or its representatives, no such testing shall be performed
without the prior written consent of the Sellers (which shall not be
unreasonably withheld) and, if required under the applicable Lease, the lessor
or sublessor thereunder. Subject to applicable Laws, upon the completion of any
inspection or test, the Buyer shall reasonably restore the real property and the
tangible personal property to its condition prior to such inspection or test. No
investigation by Buyer or other information received by Buyer shall operate as a
waiver or otherwise affect any representation, warranty or agreement given or
made by Sellers in this Agreement.

 

ASSET PURCHASE AGREEMENT - Page 10 

 

 

Section 4.4. Closing Conditions. From the date hereof until the Closing, each
Party must use reasonable efforts to take such actions as are necessary to
expeditiously satisfy the closing conditions set forth in Article V.

 

Section 4.5. Further Assurances. Following the Closing, subject to the terms and
conditions of this Agreement, if any further action is necessary in order to
carry out the purposes of this Agreement, each of the parties will take such
further action (including the execution and delivery of such further instruments
and documents of transfer, novation or assignment) as the other party may
reasonably request (at the sole cost and expense of the requesting party).
Without limiting the foregoing, (a) if, in the event that following the Closing
Date, Buyer receives any monies constituting Excluded Assets, Buyer will
promptly endorse or pay such amounts over to Sellers, and (b) if, following the
Closing Date, Sellers receive any monies constituting Acquired Assets, Sellers
will promptly endorse or pay such amounts over to Buyer.

 

Section 4.6. Transfer Taxes. All sales use, value added, transfer, stamp,
registration, real property transfer or similar taxes applicable to the transfer
of the Acquired Assets as contemplated by this Agreement, will be paid 50% by
Buyer and 50% by Sellers. Each party must use reasonable efforts to avail itself
of any available exemptions from any such taxes, and to cooperate with the other
parties in providing any information and documentation that may be necessary to
obtain such exemptions.

 

Section 4.7. Notification. The Sellers will promptly notify the Buyer in writing
of: (a) the discovery by the Sellers of any event, condition, fact or
circumstance that occurred or existed on or prior to the date of this Agreement
and that caused or constitutes a breach of any representation or warranty made
by the Sellers in this Agreement; (b) any event, condition, fact or circumstance
that causes, caused, constitutes or constituted a breach or inaccuracy, in any
material respect, of any representation or warranty of Sellers contained in this
Agreement at any time on or after the date of this Agreement and on or prior to
the Closing Date (“Schedule Updates”) and; (c) any breach of any covenant or
obligation of the Sellers set forth in this Agreement; and (d) any event,
condition, fact or circumstance that may make the timely satisfaction of any of
the conditions set forth herein impossible or unlikely. Notwithstanding the
foregoing, no such Schedule Update shall constitute an amendment, update or
supplement to the Disclosure Schedules or prevent or cure any breach or affect
any rights of the Buyer hereunder.

 

ASSET PURCHASE AGREEMENT - Page 11 

 

 

ARTICLE V. CONDITIONS TO CLOSING

 

Section 5.1. Conditions to the Obligations of the Parties. The obligations of
the parties to consummate the transactions contemplated are subject to the
satisfaction or (to the extent permitted by applicable Law) waiver by the
parties, on or prior to the Closing Date, of each of the following conditions:

 

(a) Governmental Approvals. All consents, approvals and actions of or by, and
all filings with and notifications to, any Governmental Authority and other
third parties required to consummate the transactions contemplated hereby shall
have been obtained, taken or made, as applicable, and shall remain in full force
and effect.

 

(b) Lender Approvals. The two principal lenders to Elemetal or its subsidiaries
must have agreed and consented to the transactions contemplated by this
Agreement, waived any and all claims that they may have against Sellers,
Sellers’ parent and affiliates, and John Loftus, through and including Closing,
with respect to the Assets and/or the subject matter of this Agreement, and
released any and all liens on the Acquired Assets, all of which as evidenced by
such agreements or other document as reasonably required by Buyer.

 

(c) No Prohibitions. No provision of any applicable Law prohibit the
transactions contemplated hereby.

 

(d) Landlord Consent. The landlord under the Leases must have consented to the
assignment and assumption of the Leases contemplated by this Agreement.

 

Section 5.2. Conditions to the Obligations of Sellers. The obligations of
Sellers to consummate the transactions contemplated hereby are subject to the
satisfaction or (to the extent permitted by applicable Law) waiver by Sellers,
on or prior to the Closing Date, of each of the following conditions:

 

(a) Accuracy of Representations and Warranties. Each of the representations and
warranties of Buyer set forth in Article III and in any Ancillary Agreement
delivered by it pursuant hereto (i) that is qualified by materiality shall be
true and correct in all respects and (ii) that is not so qualified shall be true
and correct in all material respects, in each case at and as of the Closing Date
as if made on and as of the Closing Date (except to the extent that any such
representations and warranties speak expressly as of an earlier date, in which
case they shall be true and correct, or true and correct in all material
respects, as the case may be, as of such earlier date).

 

(b) Performance of Covenants. All covenants of Buyer under this Agreement or
under any Ancillary Agreement to be performed on or before the Closing Date must
have been duly performed by Buyer in all material respects.

 

(c) Release. Sellers must have received evidence, in form acceptable to Sellers,
that the Seller Indemnified Parties (as hereinafter defined) have been released
from all Master Lease Agreements entered into between Elemetal, LLC
(“Elemetal”)(Echo’s parent) and HYG Financial Services, Inc. for forklifts or
other equipment used by Echo and ITAD in their operations.

 

ASSET PURCHASE AGREEMENT - Page 12 

 

 

(d) Receipt of Closing Deliveries. Buyer must have delivered (or caused to be
delivered) all of the items specified in Section 2.7(b).

 

Section 5.3. Conditions to the Obligations of Buyer. The obligations of Buyer to
consummate the transactions are subject to the satisfaction or (to the extent
permitted by applicable law) waiver by Buyer, on or prior to the Closing Date,
of each of the following conditions:

 

(a) Accuracy of Representations and Warranties. Each of the representations and
warranties of Sellers set forth in Article III and in any Ancillary Agreement
delivered by them pursuant hereto (i) that is qualified by materiality shall be
true and correct in all respects and (ii) that is not so qualified shall be true
and correct in all material respects, in each case at and as of the Closing Date
as if made on and as of the Closing Date (except to the extent that any such
representations and warranties speak expressly as of an earlier date, in which
case they shall be true and correct, or true and correct in all material
respects, as the case may be, as of such earlier date).

 

(b) Performance of Covenants. All covenants of Sellers under this Agreement or
under any Ancillary Agreement to be performed on or before the Closing Date must
have been duly performed by Sellers in all material respects.

 

(c) Financing. Buyer will have obtained satisfactory third-party financing
necessary for Buyer to pay, at the Closing, the Closing Payment.

 

(d) No Material Adverse Effect. Between the date hereof and the Closing Date,
there must have been no Material Adverse Effect, and Buyer shall be satisfied
with its diligence.

 

(f) Liens. All Liens relating to the Acquired Assets shall have been released in
full, other than Permitted Liens, and Seller shall have delivered to Buyer
written evidence, in form satisfactory to Buyer in its sole discretion, of the
release of such Liens.

 

(e) Receipt of Closing Deliveries. Sellers must have delivered, or caused to be
delivered, all of the items specified in Section 2.7(a).

 

ARTICLE VI. Termination

 

Section 6.1. Grounds for Termination. Notwithstanding anything contained in this
Agreement to the contrary, this Agreement may be terminated and the transactions
contemplated hereby may be abandoned at any time prior to the Closing:

 

(a) by the mutual written agreement of Buyer and Sellers;

 

ASSET PURCHASE AGREEMENT - Page 13 

 

 

(b) by Buyer in the event of any material breach of any representation,
warranty, covenant or agreement of Sellers contained herein if such breach would
give rise to the failure of any of the conditions specified in Section 5.3 and
such breach is not cured within ten Business Days after the giving of written
notice by Buyer to Sellers; provided, however, that there will be no right to
terminate if such breach was caused, in whole or in part, by a material breach
by Buyer;

 

(c) by Sellers in the event of any material breach of any representation,
warranty, covenant or agreement of Buyer contained herein if such breach would
give rise to the failure of any of the conditions specified in Section 5.2 and
such breach is not cured within ten Business Days after the giving of written
notice by Sellers to Buyer; provided, however, that there will be no right to
terminate if such breach was caused, in whole or in part, by a material breach
by Sellers;

 

(d) by either Buyer or Sellers if any Governmental Authority has issued a final
and non-appealable order, decree or judgment permanently restraining, enjoining
or otherwise prohibiting the consummation of the transactions contemplated
hereby, and the party seeking to terminate this Agreement pursuant to this
Section 6.1(d) has used commercially reasonable efforts to remove such order; or

 

(e) by either Buyer or Sellers if the Closing has not occurred on or before July
30, 2019 (the “Termination Date”); provided, however, that the right to
terminate this Agreement under this Section 6.1(e) is not available to any party
whose failure to fulfill any material obligation under, or material breach of
any provision of, this Agreement is a cause of, or resulted in, the failure of
the Closing to occur on or before the Termination Date.

 

Section 6.2. Notice of Termination. Any party desiring to terminate this
Agreement pursuant to Section 6.1 must give written notice of such termination
to the other parties to this Agreement, specifying the provision(s) pursuant to
which such termination is effective.

 

Section 6.3. Effect of Termination. If this Agreement is terminated pursuant to
this Article VI, this Agreement will forthwith become wholly void and of no
further force and effect and all rights and obligations of the parties hereunder
will be terminated without further liability of any party to any other party;
provided, however, that (a) the provisions of this Section 6.3 (Effect of
Termination) and Article VIII (General Provisions), and the rights and
obligations of the parties thereunder, will survive any such termination; and
(b) nothing herein will relieve any party from Liability for any intentional
misrepresentation under, or any intentional breach of, this Agreement prior to
the date of termination.

 

ASSET PURCHASE AGREEMENT - Page 14 

 

 

ARTICLE VII. INDEMNIFICATION

 

Section 7.1. Buyer must indemnify, defend and hold harmless Sellers, their
respective affiliates and their respective directors, managers, officers,
shareholders, members, partners, employees, agents, successors and permitted
assigns (the “Seller Indemnified Parties”) from and against all damages, losses,
Liabilities, costs and expenses (including expenses of investigation and
reasonable fees and expenses of counsel and other professionals) (“Losses”)
incurred or suffered by any of the Seller Indemnified Parties (whether or not
involving a third party claim or a claim solely among the parties) resulting
from, in connection with or arising out of:

 

(a) any breach of, or inaccuracy in, any representation or warranty made by
Buyer in this Agreement or any Ancillary Agreement;

 

(b) any breach of, or failure to perform, any covenant, agreement or obligations
of Buyer under this Agreement or any Ancillary Agreement; and

 

(c) any Assumed Liability.

 

Section 7.2. Sellers must, jointly and severally, indemnify, defend and hold
harmless Buyer, its affiliates and their respective directors, managers,
officers, shareholders, members, partners, employees, agents, successors and
permitted assigns (the “Buyer Indemnified Parties”) from and against all Losses
incurred or suffered by any of the Buyer Indemnified Parties (whether or not
involving a third party claim or a claim solely among the parties) resulting
from, in connection with or arising out of:

 

(a) any breach of, or inaccuracy in, any representation or warranty made by any
Seller in this Agreement or any Ancillary Agreement;

 

(b) any breach of, or failure to perform, any covenant, agreement or obligations
of any Seller under this Agreement or any Ancillary Agreement;

 

(c) any Excluded Assets; and

 

(d) any Excluded Liability.

 

Section 7.3. The obligations under this Article VII will survive the Closing.
THE INDEMNIFICATION OBLIGATIONS CONTAINED IN THIS ARTICLE VII WILL APPLY
REGARDLESS OF ANY INDEMNIFIED PARTY’S OWN NEGLIGENCE AND WITHOUT REGARD TO THE
NATURE OF THE CLAIM, INCLUDING BUT NOT LIMITED TO CLAIMS BASED ON STRICT
LIABILITY AND STATUTORY CAUSES OF ACTION.

 

ARTICLE VIII. GENERAL PROVISIONS

 

Section 8.1. Governing Law. This Agreement is governed by and construed and
enforced in accordance with the laws of the State of Texas, without regard to
conflict of laws principles as applied in Texas.

 

Section 8.2. Severability. Should any provision of this Agreement be held
unenforceable or invalid under any applicable law, then the parties hereto agree
that such provision will be deemed modified for purposes of performance of this
Agreement to the extent necessary to render it lawful and enforceable, or if
such a modification is not possible without materially altering the intention of
the parties hereto, then such provision will be severed herefrom for purposes of
performance of this Agreement. The validity of the remaining provisions of this
Agreement will not be affected by any such modification or severance.

 

Section 8.3. Entire Agreement. This Agreement and the attached Annexes, Exhibits
and Schedules and, with executed and delivered, the Ancillary Agreements set
forth the entire agreement and understanding of the parties hereto with respect
to the transactions contemplated hereby, and supersede all prior agreements,
arrangements and understandings related to the subject matter hereof.

 

ASSET PURCHASE AGREEMENT - Page 15 

 

 

Section 8.4. Binding Effect. All the terms, provisions, covenants and conditions
of this Agreement are be binding upon and inure to the benefit of and be
enforceable by the parties hereto and their respective heirs, executors,
administrators, representatives, successors and permitted assigns.

 

Section 8.5. Assignment. This Agreement and the rights and obligations of the
parties hereto cannot be assigned or delegated by Buyer without the prior
written consent of Sellers.

 

Section 8.6. No Third-Party Beneficiaries. This Agreement does not confer any
rights or remedies upon any person other than the parties and their respective
successors and permitted assigns.

 

Section 8.7. Amendment, Waiver. This Agreement may be amended, modified,
superseded or canceled, and any of the terms, provisions, representations,
warranties, covenants or conditions hereof may be waived, only by a written
instrument executed by all parties hereto, or, in the case of a waiver, by the
party waiving compliance. The failure of any party at any time or times to
require performance of any provision hereof will in no manner affect the right
to enforce the same. No waiver by any party of any condition contained in this
Agreement, or of the breach of any term, provision, representation, warranty or
covenant contained in this Agreement, in any one or more instances, will be
deemed to be or construed as a further or continuing waiver of any such
condition or breach, or as a waiver of any other condition or of the breach of
any other term, provision, representation, warranty or covenant.

 

Section 8.8. Counterparts. This Agreement may be executed simultaneously in two
or more counterparts, each of which will be deemed an original, but all of which
together will constitute one and the same instrument. This Agreement is binding
when one or more counterparts hereof, individually or taken together, bears the
signatures of the parties reflected hereon as signatories. Any signatures that
are delivered via facsimile or other electronic means have the same effect as
executed original signatures.

 

Section 8.9. Notices. All notices, requests, demands and other communications
required or permitted to be given hereunder must be in writing and are deemed to
have been duly given if delivered personally, given by email, sent by overnight
delivery service, fees prepaid, via a reputable international overnight courier
service or mailed first class, postage prepaid, certified United States mail,
return receipt requested. Any notice given under this Section 8.8 is effective
(a) if delivered personally, when delivered, (b) if sent by email, when sent,
(c) if sent by overnight delivery service, one Business Day after being sent for
next Business Day delivery and (d) if mailed, the third Business Day after
mailing. Such communications must be sent to the respective parties at the
following addresses (or at such other address from a party as specified in a
notice given in accordance with this Section 8.8):

 

ASSET PURCHASE AGREEMENT - Page 16 

 

 

If to Sellers:

 

Echo Environmental, LLC

ITAD USA, LLC

15850 Dallas Parkway

Dallas, Texas 75248

Attention: General Counsel

Email: tgum@elemetal.com

 

If to Buyer:

 

Corrent Resources, LLC

13022 Preston Road

Dallas, Texas 75240

Attention: CEO

 

Section 8.10. Expenses. Unless otherwise set forth herein, whether or not the
transactions contemplated hereby are consummated, each of the parties will pay
all costs and expenses of its or his performance of and compliance with this
Agreement.

 

Section 8.11. Remedies Cumulative. No right, remedy or election given by any
term of this Agreement shall be deemed exclusive but each shall be cumulative
with all other rights, remedies and elections available at law or in equity.

 

Section 8.12. Waivers and Disclaimers.

 

(a) NO RELIANCE. BUYER ACKNOWLEDGES THAT IT HAS REVIEWED AND HAS ACCESS TO ALL
ASSETS, LOCATIONS, CONTRACTS, DOCUMENTS, RECORDS AND INFORMATION WHICH IT HAS
DESIRED TO REVIEW IN CONNECTION WITH ITS DECISION TO ENTER INTO THIS AGREEMENT
AND THE ANCILLARY AGREEMENTS, AND TO CONSUMMATE THE TRANSACTIONS CONTEMPLATED
HEREBY AND THEREBY. BUYER ACKNOWLEDGES THAT IT HAS NOT RELIED UPON ANY
REPRESENTATION, WARRANTY, STATEMENT, ADVICE, DOCUMENT, PROJECTION OR OTHER
INFORMATION OF ANY TYPE PROVIDED BY OR ON BEHALF OF SELLERS, OR ANY OF THEIR
AFFILIATES, OR ANY OF THEIR REPRESENTATIVES, EXCEPT FOR THE REPRESENTATIONS AND
WARRANTIES OF SELLERS SET FORTH IN THIS AGREEMENT. IN DECIDING TO ENTER INTO
THIS AGREEMENT AND THE ANCILLARY AGREEMENTS, AND TO CONSUMMATE THE TRANSACTIONS
CONTEMPLATED HEREBY AND THEREBY, BUYER ACKNOWLEDGES THAT IT HAS RELIED SOLELY
UPON ITS OWN KNOWLEDGE, INVESTIGATION AND ANALYSIS (AND THAT OF ITS
REPRESENTATIVES) AND NOT ON ANY DISCLOSURE OR REPRESENTATION MADE BY OR ON
BEHALF OF, OR ANY DUTY TO DISCLOSE ON THE PART OF, SELLERS OR THEIR RESPECTIVE
AFFILIATES, OR ANY OF THEIR RESPECTIVE REPRESENTATIVES, OTHER THAN THE
REPRESENTATIONS AND WARRANTIES OF SELLERS SET FORTH IN THIS AGREEMENT.

 

ASSET PURCHASE AGREEMENT - Page 17 

 

 

(b) DISCLAIMER. BUYER ACKNOWLEDGES THAT THE ACQUIRED ASSETS AND ASSUMED
LIABILITIES WILL BE TRANSFERRED TO BUYER AND ACCEPTED BY BUYER IN THEIR “AS IS,
WHERE IS” CONDITION AND STATE OF REPAIR, AND WITH ALL FAULTS AND DEFECTS,
WITHOUT, SUBJECT TO THE EXCEPTION BELOW, ANY REPRESENTATION, WARRANTY OR
COVENANT OF ANY KIND OR NATURE, EXPRESS, IMPLIED OR STATUTORY, INCLUDING, BUT
NOT LIMITED TO, WARRANTIES OF MARKETABILITY, QUALITY, CONDITION, CONFORMITY TO
SAMPLES, MERCHANTABILITY AND/OR FITNESS FOR A PARTICULAR PURPOSE, ALL OF WHICH
ARE EXPRESSLY DISCLAIMED BY SELLERS AND WAIVED BY BUYER, EXCEPT FOR THE
REPRESENTATIONS AND WARRANTIES OF SELLERS SET FORTH IN THIS AGREEMENT.

 

(c) ADDITIONAL DISCLAIMERS. SELLERS MAKE NO REPRESENTATION, COVENANT OR
WARRANTY, EXPRESS, IMPLIED OR STATUTORY, AS TO THE ACCURACY OR COMPLETENESS OF
ANY DATA OR RECORDS DELIVERED TO BUYER WITH RESPECT TO THE ACQUIRED ASSETS,
ASSUMED LIABILITIES OR OTHER TRANSACTIONS CONTEMPLATED HEREBY.

 

Section 8.13. Non-Recourse. Notwithstanding anything in this Agreement to the
contrary, the Liabilities of each party under this Agreement and the Ancillary
Agreements and all other Liabilities or Actions (whether in law or in equity and
whether based on contract, in tort or otherwise) that may be based on, arise out
of or relate to this Agreement or any of the Ancillary Agreements (including any
breach or alleged breach hereof or thereof), the negotiation, execution or
performance hereof or the transactions contemplated hereby or in respect of any
other document or theory of law or equity or in respect of any oral or written
representations made or alleged to be made in connection herewith or therewith,
whether at law or equity, in contract, in tort or otherwise, may only be made
against a party in its capacity as a party to this Agreement or any of the
Ancillary Agreements and will be without recourse of any kind to any former,
current or future direct or indirect stockholders, equityholders, controlling
persons, portfolio companies, management companies, directors, officers,
employees, general or limited partners, members, managers, trustees, attorneys,
agents, representatives or affiliates of such party or any heir, executor,
administrator, successor or assign of any of the foregoing, or any former,
current or future direct or indirect stockholder, equity holder, controlling
person, portfolio company, management company, director, officer, employee,
general or limited partner, member, manager, trustee, attorney, agent,
representative or affiliate of any of the foregoing or any heir, executor,
administrator, successor or assign of any of the foregoing (other than, in each
case, such party and its subsidiaries).

 

[Signature page follows]

 

ASSET PURCHASE AGREEMENT - Page 18 

 

 

IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first above written.

 

  BUYER:       CORRENT RESOURCES, LLC         By: /s/ Bret Pedersen         
Name: Bret Pedersen   Title: Secretary         SELLERS:         ECHO
ENVIRONMENTAL, LLC       By: /s/ Tommy McGuire     Tommy McGuire     President  
      ITAD USA, LLC       By: /s/ Tommy McGuire     Tommy McGuire     President

 

ASSET PURCHASE AGREEMENT - Page 19 

 

 

ANNEX A

Definitions

 

1. “Acquired Assets” means all of the assets, properties, rights and interests
of Sellers of every kind and character and wherever located, including, but not
limited to, (a) any and all tangible personal property physically located at the
Locations as of the Closing, including those set forth on Schedules A-1 (Belt
Line) and A-2 (McKenzie) attached hereto but excluding the Excluded Assets, (b)
all interests, rights and benefits under the Belt Line Lease and McKenzie Lease
(collectively, the “Leases”) in respect of periods following the Closing, (c)
all interests, rights and benefits under all Assigned Contracts, (d) all Company
IP, (e) all of the trade and other accounts receivable, generated directly and
solely in the ordinary course of business by Sellers at the Locations and/or
otherwise generated by Echo and ITAD, (f) all of the Sellers’ cash on hand
(approximately $1,200,000); (g) all materials, inventories, parts, and
work-in-process physically located at the Locations, (h) copies of the personnel
records of the Hired Employees, (i) all Echo and ITAD permits, licenses and
authorizations, (j) all books and records of Seller with respect to the
foregoing, including all records, files, papers, plans, data, sales, leasing and
purchase correspondence, accounting records, financial records and related
information, in whatever form; and (k) all goodwill and the going concern value
of the business related to the ownership and use of the Acquired Assets.

 

“Action” means any demand, charge, claim, action, suit, counter suit,
arbitration, mediation, hearing, proceeding, audit, review, complaint,
litigation or investigation by, before or otherwise involving any Governmental
Authority, arbitrator or mediator.

 

“Ancillary Agreements” means the Bill of Sale, the Assignment and Assumption
Agreement and any other documents, instruments, certificates and agreements to
be entered into in connection with the transactions contemplated by this
Agreement.

 

“Assigned Contracts” means the contracts listed on Schedule A-3 attached hereto.

 

“Assignment and Assumption Agreement” means the Assignment and Assumption
Agreement among Sellers and Buyer substantially in the form attached hereto as
Exhibit A.

 

“Assumed Liabilities” means the following Liabilities of Sellers: (a) all
Liabilities relating to the operation of the Business or the ownership or use of
the Acquired Assets following the Closing, other than any Liability relating to
or arising from any breach prior to the Closing Date, or any event, circumstance
or condition first occurring or existing prior to the Closing Date that with
notice, lapse of time or both would constitute or result in a breach, by Sellers
of any of their obligations thereunder, (b) all Liabilities arising after the
Closing under the Leases and Assigned Contracts, (c) accounts payable of either
Echo or ITAD arising from or relating to the conduct of business in the ordinary
course of business by any Echo or ITAD at the Locations, except to the extent
they should have been reflected on the Financial Statements but were not and (d)
all Liabilities for taxes for which Buyer is liable in accordance with Section
4.6.

 

“Base Consideration” means Six Million Nine Hundred Twenty-Five Thousand Nine
Hundred Seventy-Eight Dollars ($6,925,978.00).

 

ASSET PURCHASE AGREEMENT - Page 20 

 

 

“Belt Line Lease” that certain lease agreement entered into by and between Echo
and 2101 Belt Line Partners, LP on May 27, 2015 regarding the lease of the
premises located at 2101 W. Belt Line Road, Carrollton, Texas, as amended.

 

“Bill of Sale” means the Bill of Sale among Sellers and Buyer in substantially
the form attached hereto as Exhibit B.

 

“Business Day” means any day that is not a Saturday, a Sunday or other day that
is a statutory holiday under the federal Laws of the United States.

 

“Code” means the Internal Revenue Code of 1986.

 

“Excluded Assets” means (a) cash and cash equivalents, (b) records prepared by
or on behalf of Sellers relating to the negotiation of the transactions
contemplated by this Agreement and all records prepared by or on behalf of
Sellers in connection with the potential divestiture of all or a part of the
Business or any other business or asset of any Seller, including (i) proposals
received from third parties and analyses relating to such transactions and (ii)
communications with legal counsel representing any Seller, and (c) corporate
minute books and similar records.

 

“GAAP” means United States generally accepted accounting principles.

 

“Governmental Authority” means any federal, state, local, provincial, foreign or
international court, tribunal, judicial or arbitral body, government, political
or other subdivision, department, commission, board, bureau, agency, branch,
official or other regulatory, administrative or governmental authority.

 

“Law” means any applicable statute, law, ordinance, regulation, rule, ruling,
code, order, constitution, treaty, common law, judgment, decree, other
requirement or rule of law of any Governmental Authority.

 

“Liability” means any liability, debt, obligation or commitment of any nature
whatsoever (whether direct or indirect, known or unknown, accrued or unaccrued,
absolute or contingent, or matured or unmatured) including any arising under any
applicable Law, any license, permit or approval, any Action or any agreement,
contract or commitment.

 

“Lien” means any lien, pledge, mortgage, security interest, encumbrance, or
similar third-party interest or claim.

 

“Material Adverse Effect” means any effect, event, occurrence, or change, that
(a) has had, or would reasonably be expected to have, a material adverse effect
on the Acquired Assets of the Business, taken as a whole or (b) will prevent or
materially impair or delay the ability of Sellers to perform their material
obligations hereunder or to consummate the transactions contemplated hereby;
provided, however, none of the following (or any consequence of any of the
following) shall be deemed to constitute or be taken into account in determining
whether there has been a Material Adverse Effect: (i) compliance with the terms
and conditions of this Agreement or the failure to take any action as result of
any restrictions or prohibitions set forth in this Agreement, (ii) any failure
by the Business to meet internal or published projections, budgets, estimates or
forecasts of revenues, earnings or other measures of financial or operating
performance for any period, (iii) the effect of any changes affecting any of the
industries in which the Business operates, any services which the Business
offers generally, the economy generally or general worldwide economic
conditions, (iv) national or international political or social conditions,
including an outbreak or escalation of hostilities involving the United States,
whether or not pursuant to the declaration of a national emergency or war, or
the occurrence of any military or terrorist attack, (v) any changes in general
legal or regulatory conditions or applicable Laws or accounting rules, including
GAAP, or the interpretation thereof, (vi) any announcement or communication
regarding the transaction contemplated by this Agreement, or (vii) any action
taken by Buyer following the execution of this Agreement.

 

ASSET PURCHASE AGREEMENT - Page 21 

 

 

“McKenzie Lease” means that certain lease agreement entered into by and between
Echo (f/k/a Elemetal Environmental, LLC) and FR AZ/TX, LLC on June 23, 2017
regarding the lease of the premises located at 2029-2035 McKenzie Drive, Suite
100, Carrollton TX 75006.

 

“Permitted Liens” means (a) Liens for current taxes that are not yet due and
payable as of the Closing Date or for Taxes that the taxpayer is contesting in
good faith, (b) statutory Liens of landlord’s, materialmen’s, mechanic’s,
workmen’s, carrier’s, repairmen’s and other similar Persons arising or incurred
in the ordinary course of business and for amounts which are not delinquent, (c)
Liens for water, sewage and similar charges, (d) Liens incurred or deposits made
in the ordinary course of business in connection with workers’ compensation,
unemployment insurance and other types of social security, (e) deposits made in
connection with utility services, (f) Liens granted by Buyer, including Liens
granted to any lender in connection with any financing by Buyer of the
transactions contemplated hereby, (g) Liens on the Locations in favor of the
landlord of such leased real property, whether contractual, statutory or
otherwise, (h) any Liens affecting title to any leased real property, and (i)
any Liens described on Schedule A-4 attached hereto.

 

“Person” means an individual or an entity, including a corporation, limited
liability company, general or limited partnership, trust, association or other
business or investment entity, or any Governmental Authority.

 

“Tax Return” means any return, declaration, report, claim for refund,
information return or statement or other document relating to Taxes, including
any schedule or attachment thereto, and including any amendment thereof.

 

“Taxes” means all federal, state, local, foreign and other income, gross
receipts, sales, use, production, ad valorem, transfer, documentary, franchise,
margin, registration, profits, license, lease, service, service use,
withholding, payroll, employment, unemployment, estimated, excise, severance,
environmental, stamp, occupation, premium, property (real or personal), real
property gains, windfall profits, customs, duties or other taxes, fees,
assessments or charges of any kind whatsoever, together with any interest,
additions or penalties with respect thereto and any interest in respect of such
additions or penalties.

 

“WARN Act” means the federal Worker Adjustment and Retraining Notification Act
of 1988, and similar state, local and foreign Laws related to plant closings,
relocations, mass layoffs and employment losses.

 

ASSET PURCHASE AGREEMENT - Page 22 

 

 

LIST OF SCHEDULES AND EXHIBITS

 

Pursuant to Item 601(b)(2) of Regulation S-K promulgated by the SEC, each of the
following schedules and exhibits to this Asset Purchase Agreement have been
omitted. The registrant hereby agrees to furnish supplementally to the SEC, upon
its request, any or all omitted schedules and exhibits.

 

  1. Schedule A-1, Tangible Assets – Belt Line Location         2. Schedule A-2,
Tangible Assets – McKenzie Location         3. Schedule A-3, Assigned Contracts
        4. Schedule A-4, Additional Permitted Liens         5. Exhibit A,
Assignment and Assumption Agreement         6. Exhibit B, Form of Bill of Sale

 

ASSET PURCHASE AGREEMENT - Page 23

 

 